Broyles, C. J.
1. Grounds 1 ,and 2 of the amendment to the motion for a new trial, complaining of the admission of certain testimony, are not complete and understandable within themselves and raise no question'for the consideration of this court.
2. Under repeated rulings of the Supreme Court and of this court a ground of a motion for a new trial complaining of the admission of documentary evidence will not be considered, where the evidence is not set out, either literally or in substance, in the ground, nor attached thereto as an exhibit.
3. The charge of the court is subject to the criticism that it failed to include instructions upon the presumption of the defendant’s innocence and upon the burden resting upon the State in the case. However, these errors in the charge do not require a new trial, since, under the evidence and the defendants’ statements, the verdict returned was demanded.

■Judgment affirmed.

Bloodworth, concurs. Luke, J., dissents.